 

Exhibit 10.1

 

Amendment No. 5

To Agreement between the Attorney General of the State of New York and the
Superintendent of Insurance of the State of New York, and

Marsh & McLennan Companies, Inc., Marsh Inc. and their subsidiaries and
affiliates (collectively, “Marsh”) dated January 30, 2005, as amended

(hereinafter, the “Settlement Agreement”)

 

WHEREAS, the parties recognize that Marsh from time to time has competitive
interests in acquiring brokerage companies; and

 

WHEREAS, the parties recognize that most of these brokerage companies continue
to accept forms of Compensation prohibited by the Settlement Agreement; and

 

WHEREAS, the parties have agreed that permitting Marsh to make such acquisitions
will enable Marsh to transition the regional and local brokerage companies from
their current Compensation practices to the transparent, clear, and
conflict-free Compensation practices agreed in this Settlement Agreement is in
the best interests of insurance consumers; and

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to permit
Marsh to phase-out prohibited Compensation from acquired entities over an
orderly and efficient period, consistent with the terms and conditions of this
Amendment;

 

NOW, THEREFORE, the parties hereby agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.              Paragraph 8 of the Settlement Agreement is hereby amended, such
that the first and second sentences shall be amended to read as follows:

 

“Subject to Paragraph 9.2, in connection with its insurance brokerage, agency,
producing, consulting and other services in placing, renewing, consulting on or
servicing any insurance policy, Marsh shall accept only: a specific fee to be
paid by the client; a specific percentage commission on premium to be paid by
the insurer set at the time of purchase, renewal, placement or servicing of the
insurance policy; a specific fee for service(s) to be paid by the insurer set at
the time of purchase, renewal, placement or servicing of the insurance policy;
or a combination of fee and commission. Marsh shall accept no such commissions
or fees unless, before the binding of any such policy, or provision of any such
service: (a) Marsh in plain, unambiguous written language fully discloses such
commissions or fees in either dollars or percentage amounts, and the specific
nature of each service for which fees are to be received; and (b) the U.S.
client consents in writing.”

 

2.

Paragraph 9 shall be renumbered 9.1.

 

3.

A new Paragraph 9.2 shall be inserted into the Settlement Agreement reading:

 

 

-1-

 



--------------------------------------------------------------------------------

 

“Notwithstanding the preceding paragraph, in the event Marsh acquires a
controlling share in an insurance brokerage firm, partnership or company
(“acquired company”) that currently is not prohibited from accepting Contingent
Compensation, Marsh shall not be in violation of this Settlement Agreement if
Marsh (a) transitions the acquired company so that the acquired company no
longer accepts Contingent Compensation on business placed on behalf of existing
clients no later than three years after the effective date of the acquisition;
(b) prohibits the acquired company from accepting Contingent Compensation on (i)
any business placed on behalf of existing clients for which the acquired company
was not receiving Contingent Compensation on the effective date of the
acquisition, and (ii) all business placed on behalf of any new clients produced
on and after the effective date of the acquisition; (c) clearly identifies to
the acquired company’s existing clients the form and basis of Compensation
accepted by the acquired company during the transition period, and gets consent
from the U.S. client to keep all Compensation at the first renewal of each
policy consistent with the procedures outlined in Paragraph 14; (d) makes the
acquired company subject to all of the other Business Reforms agreed in the
Settlement Agreement within 180 days of the acquisition, or at the later renewal
of each policy if compliance cannot be completed with regard to that policy
within the 180 day period; and (e) informs the New York State Insurance
Department of the status of the implementation of Business Reforms every 90 days
after the acquisition until all existing clients have renewed or implementation
is completed, whichever is sooner. For purposes of this paragraph, “existing
client” is an insurance client of the acquired company for which an insurance
policy or product produced by the acquired company is in effect on the effective
date of the acquisition; “new client” is any client of the acquired company
other than an existing client. It is the intention of the parties that the
purpose of this Paragraph is to bring any company acquired by Marsh into
compliance with the Compensation practices agreed to in this Settlement
Agreement in as orderly fashion as possible; nothing in this Paragraph shall be
used or be construed to otherwise circumvent the requirements of this Settlement
Agreement.”

 

4.

A new Paragraph 9.3 shall be inserted into the Settlement Agreement reading:

 

“If Marsh acquires a company, and elects to continue to accept Contingent
Compensation during the transition period in accordance with Paragraph 9.2
above, then Marsh shall modify its website and all other public pronouncements
regarding the Compensation it receives from insurers to clearly disclose (a)
that it accepts Contingent Compensation with respect to policies of existing
clients of acquired companies during a three-year transition period after the
acquisition; and (b) the names and locations, including branch offices, of those
acquired companies, together with the respective dates that the transition
periods end.

 

5.         Paragraph 15 of the Settlement Agreement is hereby amended by adding
the following sentence to the end of the Paragraph:

 

 

-2-

 



--------------------------------------------------------------------------------



 

“To the extent any Contingent Compensation received during the period permitted
by Paragraph 9.2 cannot be defined with certainty prior to binding, Marsh will
describe the methods of determining and the best estimated amount of such
compensation in as reasonable detail as possible and will comply with the
remaining requirements of this Paragraph.”

 

6.         Other than as amended above, the Settlement Agreement shall remain in
full force and effect.

 

7.         All references in the Stipulation to the Settlement Agreement of
Discontinuance shall be deemed to include this Amendment.

 

8.

This Amendment may be executed in counterparts.

 

WHEREFORE, the following signatures are affixed hereto on this 16th day of May,
2008.

 

 

Honorable Andrew Cuomo

New York State Insurance Department

 

 

By: /s/ Andrew Cuomo                

By: /s/ Robert H. Easton                

Attorney General

Robert H. Easton

State of New York

Deputy Superintendent & General Counsel

120 Broadway, 25th Floor

25 Beaver Street

New York, NY 10271

New York, NY 10004

 

 

 

 

Marsh & McLennan Companies, Inc.

Marsh, Inc.

 

 

By: /s/ Peter J. Beshar                

By: /s/ Daniel S. Glaser                

Peter J. Beshar

Daniel S. Glaser

Executive Vice President & General Counsel

Chairman & Chief Executive Officer

1166 Avenue of the Americas

1166 Avenue of the Americas

New York, NY 10036

New York, NY 10036

 

 

-3-

 



 

 